DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belson (Pub. No.: US 2007/0135803) in view of Hoffman (Pub. No.:  US 2010/0058603).
Regarding claim1, Belson discloses a surgical needle [see 0027, 0206-0207, 0214, 0394, 0614, 0757] comprising:
 a.  a sensor [see 0191, 0704-0705] by disclosing an ultrasound probe is provided to measure lumen wall thickness at selected opening site to ensure that fixation elements are driven into the tissue to the desired depth [see 0191] and an ultrasound transducer, may assist the user in determining the actual tissue thickness at the target wall location. Knowledge of the actual or measured tissue thickness 
b. a distal tip (distal end of the instrument) with the sensor being located at the distal tip [see 0704-0705];
c. a needle advancing mechanism (fixation elements/lockable guide tube) that is adjustable to change an insertion depth [see 0171, 0677, 0691, 0792-0793 and fig 177] by disclosing an ultrasound probe is provided to measure lumen wall thickness at selected opening site to ensure that fixation elements are driven into the tissue to the desired depth and may be used as input to system to select proper depth for fastener penetration [see 0691];
d. a control unit (electronic motion controller) in communication with the needle advancing mechanism (fixation elements/guide tube) [see 0297, 0303, 0217, 0677, 0691] by disclosing three independently controllable actuators to control the actuation of the instrument [see 0303];
wherein the sensor provides a signal to the control unit regarding a thickness of a feature of interest and the control unit controls the insertion depth based upon the signal from the sensor so that the insertion depth into the feature of interest is varied or the control unit prevents the needle advancing mechanism from activating [see 0191, 0221, 0704-0705, 0742, 0217, 0691] by disclosing the segment may be fully articulating, controllable, under manual control, manipulated by individually applied motors, under the control of a computer, using any of the variety of mechanical actuators, or other combinations of articulation, manipulation and control [see 0217].
Belson doesn’t disclose a stop that is movable to control the insertion depth of a needle penetrates beyond the distal tip into the feature of interest
Nonetheless, Hoffman discloses a stop that is movable to control the insertion depth of a needle penetrates beyond the distal tip into the feature of interest [see 0012] by disclosing depth stop device includes a stop member slidably positionable on the medical device, at least one abutment member in 
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Belson and Hoffman by using a stop that is movable to control the insertion depth of a needle penetrates beyond the distal tip into the feature of interest; to enable injection at two or more desired depths/positions [see 0021, Hoffman].

Regarding claim 2, Belson discloses wherein the sensor is a soft tissue thickness sensor [see 0704] by disclosing an ultrasound transducer, may assist the user in determining the actual tissue thickness at the target wall location. Knowledge of the actual or measured tissue thickness may then be used by a physician or operator to adjust the amount of tissue penetration provided by the fixation element [see 0704].

Regarding claim 3, Belson discloses wherein the sensor is an ultrasonic sensor, a light reflective sensor, a conductive material thickness measurement sensor, a capacitance sensor, or a combination thereof [see 0704] by disclosing an ultrasound transducer, may assist the user in determining the actual tissue thickness at the target wall location. Knowledge of the actual or measured tissue thickness may then be used by a physician or operator to adjust the amount of tissue penetration provided by the fixation element [see 0704].

Regarding claim 4, Belson discloses wherein the needle advancing mechanism (guide tube 17) includes and advances a needle out of the distal tip [see fig 6B, 7B, 191 and 0206-0207]



Regarding claim 7, Belson doesn’t explicitly mention wherein the needle advancing mechanism moves the needle into contact with the stop and a position of the stop determines the depth the needle penetrates into the feature of interest.
Nonetheless, Hoffman discloses moves the needle into contact with the stop and a position of the stop determines the depth the needle penetrates into the feature of interest [see 0012] by disclosing depth stop device includes a stop member slidably positionable on the medical device, at least one abutment member in operative connection with the stop member to adjustably contact the medical device to lock the stop member in a desired position relative to the medical device or to free the stop member to slide relative to the device and the medical device is a needle [see 0012, 0022 and figs 1-4].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Belson and Hoffman by moving the needle into contact with the stop and a position of the stop determines the depth the needle penetrates into the feature of interest; to enable injection at two or more desired depths/positions [see 0021, Hoffman].

Regarding claim 8, Belson doesn’t explicitly mention advancing mechanism is connected to the stop and the needle advancing mechanism controls a location of the stop to determine the depth the needle penetrates into a feature of interest.
Nonetheless, Hoffman disclose advancing mechanism is connected to the stop and the needle advancing mechanism controls a location of the stop to determine the depth the needle penetrates into a feature of interest [see 0012, 0021-0022].


Regarding claims 9, 10-11, Belson discloses surgical system comprising:
a. a surgical needle [see 0027, 0206-0207, 0214, 0394, 0614, 0757] comprising: 
i. a distal tip fig 6B,7B, 191]; 
ii. a needle advancing mechanism that adjustably controls an insertion depth [see 0171, 0677, 0691, 0704-0705, 0792-0793 and fig 177] by disclosing an ultrasound probe is provided to measure lumen wall thickness at selected opening site to ensure that fixation elements are driven into the tissue to the desired depth and may be used as input to system to select proper depth for fastener penetration [see 0691]; therefore, it could be inserted within a first lumen of a patient and to contact a first side of a tissue, the surgical needle (emphasis added);
	b. a tissue marker (position indicator sensor) [see 0498-0499, 0528-0529, 0595 0651-0652] by disclosing the datum and position indicator could be positioned where the guide tube is landed and/or secured against the stomach wall or other position in the body [see 0498]; therefore, it could be inserted within a second lumen of the patient adjacent to a second opposing side of the tissue (emphasis added);
c. a sensor located on the tissue marker or the distal tip of the surgical needle [see fig 6B, 7B, 191 and 0206-0207, 0691];
d. a signal source (fiducial) that is located on the tissue marker when the sensor is located on the distal tip of the surgical needle and is located on the distal tip of the surgical needle when the sensor is located on the tissue marker [see 0595, 0528, 0691];
wherein the needle advancing mechanism controls the insertion depth based upon the relationship between the tissue marker and the distal tip of the surgical needle so that the insertion 

Regarding claim 12, Belson discloses wherein the tissue marker and the sensor are mechanically separate, electrically separate, or both [see 0498-0499, 0528-0529, 0595 0651-0652] by disclosing the datum and position indicator could be positioned where the guide tube is landed and/or secured against the stomach wall or other position in the body [see 0498]

Regarding claim 13, Belson discloses wherein the distance is determined by the sensor (ultrasound probe) monitoring a signal created by the signal source [see 0691].

Regarding claim 14, Belson discloses method comprising:
a. inserting all or a portion of a surgical needle into a lumen;
b. activating a needle advancing mechanism [see 0171, 0677, 0691, 0704-0705, 0792-0793 and fig 177];
c. monitoring a thickness of the lumen with a sensor [see 0691];
d. receiving feedback based upon monitoring with the sensor [see 0691];
e. controlling an insertion depth of the needle advancing mechanism or preventing movement of the needle advancing mechanism based upon the feedback from the sensor (ultrasound probe) [see 0691, 0171, 0677, 0691, 0704-0705, 0792-0793 and fig 177].
Belson doesn’t disclose a stop that is movable to control the insertion depth of a needle penetrates beyond the distal tip into the feature of interest

Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Belson and Hoffman by using a stop that is movable to control the insertion depth of a needle penetrates beyond the distal tip into the feature of interest; to enable injection at two or more desired depths/positions [see 0021, Hoffman].

Regarding claim 15, Belson discloses wherein the feedback is a haptic signal, a visual signal [see 0528], an auditory signal, a needle being locked out [see 0158, 0415, 0696, 0708] or a combination thereof.

Regarding claim 16, Belson discloses wherein the feedback controls an insertion depth of a needle by the needle advancing mechanism so that when the needle advances only the monitored thickness or less [see 0191, 0221, 0704-0705, 0742, 0217, 0691] by disclosing the segment may be fully articulating, controllable, under manual control, manipulated by individually applied motors, under the control of a computer, using any of the variety of mechanical actuators, or other combinations of articulation, manipulation and control [see 0217].

Regarding claim 17, Belson discloses wherein the needle advancing mechanism advances a needle [see fig 6B, 7B, 191 and 0206-0207].

Regarding claim 18, Belson discloses wherein a signal source is located opposite (by being on the patient) the sensor [see 0594-0595].

Regarding claim 19, Belson discloses wherein a signal source is inserted into a second lumen [see 0595] by disclosing the anatomical fiducial is provided by a datum and position indicator. Because the datum and position indicator may be placed in any position along the lumen or within a portion of the body [see 0595].

Regarding claim 20, Belson discloses wherein the lumen is a vaginal canal and the second lumen is the rectum [see 0297].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793